DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	There is no clear antecedent basis for “the reinforcing part” (claim 8, lines 6 and 7), “the two paired flats (claim 12, line 3 and claim 14, line 2), or “the flats” (claim 14, lie 3).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldberg (3,652,118).
 	Goldberg shows an embodiment of a lifting anchor in Figure 5 comprising two sub-parts (5a,6a) each having a head part (40a,b) configured to be attached to a gripping ring, a foot (9a,8a), and a body connecting the head and foot.  A reinforcement (10a) is interposed between the sub-parts and extends along the entire longitudinal extent of each sub-part.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakai (6,119,431).
 	Wakai shows a lifting anchor comprising two sub-parts (5,6) and a reinforcement (7) disposed between the sub-parts from their upper head portions to their lower foot portions (see Fig. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, and 12-15, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Arteon (8,353,133) in view of Wakai (6,119,431).
 	The Arteon (‘133) patent shows a lifting anchor formed by bending one or more flats to create a pair of sub-parts (12a,12b) each having a head (1), a body (16) and a foot (17) wherein the foot can be made up of a diverging arm (13a,b) and a converging arm (14a,b).  The Arteon lifting anchor does not show a reinforcement between its sub-parts extending from the head portions to the foot portions as called for in claim 1 of the instant application.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a reinforcing member between the upper head portion to the lower foot portion of Arteon’s sub-parts (12a,12b), as taught by Wakai, in order to create a more durable anchor.  
 	Regarding claims 2, 14, and 15, in Figures 10-12 of the Arteon (‘133) patent a one-piece embodiment is disclosed with a common fold line (25) or “material bridge” (see col. 6, lines 14-17).
 	In regard to claim 7, the contacting edges (18a,b) of the converging portions 14a,b) can be fixed or locked to each other through welding via a lug (see col. 4, lines 14-17).
 	In regard to claims 12 and 13, Figures 13 and 14 of Arteon show tilt-up ribs (41a,b) on the external face of each sub-part.

Claims 11, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arteon (8,353,133) in view of Wakai (6,119,431) as applied to claims 1-4, 6, 7, and 12-15 above, and further in view of Arteon (8,402,701).
 	While the Arteon (‘133) patent broadly discloses a “lug” for fixing the ends (18a,b) of the converging arms, there is no specific disclosure of a hole through which such lug would extend.
	However, the Arteon (‘701) patent shows a lifting anchor assembly having a locking means in Figure 3A and 3B comprising a lug (27) extendable through a hole (28).
	It would have been obvious to a person having ordinary skill in the art to form the locking means on the lower end of the modified Arteon (‘133) reinforcement as a hole through which lugs on the converging arms could extend, as taught by the Arteon (‘701) patent, as an effective means for securing .
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Drawings
The drawings are objected to because Figure 14A’ and Figure 14A”, as set forth in specification paragraphs [0027] and [0028], respectively, are not shown in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. German patent DE 297 08 469 shows a lifting anchor having a longitudinal rib (9) extending along the external face of its anchor.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926.  The examiner can normally be reached on Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3652                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
2/10/2021